DETAILED ACTION


Acknowledgements
This Office action is in response to the amendments filed on 08 February 2021. 
Claims 1, 3, 4, 6-15, 17-20 are pending.
Claims 2, 5 and 16 are canceled.
Claims 1, 3, 4, 6-15, 17-20 are examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 4, 6-15, 17-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
First, the current statutory subject matter test is performed and the claims recite a device or set of devices and therefore directed to a machine which is a statutory category.
Second, step 2A, Prong One: The claims recite: receiving electronic data transaction requests that are of a same type of transactions which are sorted based on value, determining whether the transaction will be rejected or accepted based on value, matching the best value transaction with previously received transactions but unsatisfied and rejecting all the transaction requests if the attempt at matching will not result in at least partial satisfaction of one or both of the electronic data transaction request associated with the best value and the at least one previously received but unsatisfied electronic data transaction request. The claimed limitations recite a process of organizing and managing human activity, because it addresses receiving requests, evaluating the requests to determine whether to reject or not to reject and applying the decision to the entire batch of requests. This is managing human activity.
Step 2A, prong two: This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a processor configured to receive requests for trading, determining whether to reject or accept the trade and applying the decision to the multiple transaction requests. The processor device usage in all steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computing 

Response to Arguments
With regards to claim’s rejection based on 35 U.S.C. §101 based on 2019 PEG, the applicants assert that “The claims do not recite a method of organizing human activity or a mental process because the claims are directed to storing and manipulating data and the claimed steps are not practically performed in the human mind. As noted in the 2019 PEG 
The Examiner respectfully disagrees.
As stated by the applicants in these remarks, ‘the claims are directed towards storing and manipulating data.’ The claims as understood by the examiner are directed towards receiving transactions, sorting transactions based on value, deciding to reject or not to reject the transaction, based on the decision not to reject, comparing the new transaction with previously received and  unsatisfied transactions to attempt partial satisfaction of the transaction, if not rejecting all the corresponding transactions. The entire process is, in the applicant’s words, ‘storing and manipulating data’ to arrive at a decision to accept or reject the processing of the transaction. 
The elements included in the claimed invention could, under broadest reasonable interpretation, be performed without a machine.  Steps such as receiving data, storing data, determine calculations, etc. could be performed as mental steps and/or with a pen and paper (Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74631, column 2, “…consists solely of mental steps which can be carried out by a human using pen and paper. The claims do not impose any requirements that would make the invention impossible to carry out manually.")
The applicants provide remarks based on 2019 PEG and the two step analyses and assert that ‘similar to Finjan (and DDR), the claims provide an improvement to a specific technology and as such are not abstract.”
The Examiner respectfully disagrees.
The Examiner has performed Two-step streamlined eligibility analyses as per the “2019 PEG” guidelines in the Non-Final office action mailed to the Applicants on December 28, 2020.
Further, in Finjan Inc. v. Blue Coat Systems, Inc case, the claims were held patent eligible because the courts concluded that the claimed invention involves a method of virus scanning that scans an application program, generates a security profile identifying any suspicious code in the program and links the profile to the Application program, which are specific steps that accomplish a result which is an improvement in computer functionality and is an improvement over traditional virus scan. However, the present claims recite a process of ‘storing and manipulating data’ to arrive at a decision to accept or reject the processing of the transaction and the claims do not move beyond a general link of the use of an abstract idea 
Also, in the DDR Holdings case, a business specific issue of ‘matching website "look and feel” problem’ is addressed and resolved. However, in the present application, the claims recite receiving electronic data transaction requests that are of a same type of transactions which are sorted based on value, determining whether the transaction will be rejected or accepted based on value, matching the best value transaction with previously received transactions but unsatisfied and rejecting all the transaction requests if the attempt at matching will not result in at least partial satisfaction of one or both of the electronic data transaction request associated with the best value and the at least one previously received but unsatisfied electronic data transaction request.  The claims do not amount to significantly more than the abstract idea itself.  This is because the claims do not effect an improvement to another technology or technical field and the claims do not amount to an improvement to the functioning of a computer itself.
The applicants assert that “The claims provide an Inventive Concept” and further assert that “The combination of steps impose meaningful limits that enable a computer to optimize the processing of multiple transaction 
The Examiner respectfully disagrees.
As stated by the applicants, the purpose of the process to evaluate one transaction and based on the result making a decision with regards to all other transactions. The process is nothing by performing analyses and determination and storing the data for future comparisons. The claims do not amount to significantly more than the abstract idea itself.  This is because the claims do not effect an improvement to another technology or technical field and the claims do not amount to an improvement to the functioning of a computer itself.


Conclusion
THIS ACTION IS MADE FINAL.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Applicant is respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.   To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.
Should Applicant decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed.  The Examiner therefore leaves it up to Applicant to choose the precise 
Independent of the requirements under 35 U.S.C. § 112 1st paragraph, Applicant is also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification.  See 37 C.F.R. § 1.75(d) (1) and MPEP § 608.01(o).  Should Applicant amend the claims such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result.  Therefore, in these situations where the amended claim language does not have clear support or antecedent basis in the specification and to prevent a subsequent ‘Objection to the Specification’ in the next office action, Applicant is encouraged to either (1) re-evaluate the amendment and change the claim language so the claims do have clear support or antecedent basis or, (2) amend the specification to ensure that the claim language does have clear support or antecedent basis.  See again MPEP § 608.01(o) (¶3).  Should Applicant choose to amend the specification, Applicant is reminded that—like always—no new matter in the specification is allowed.  See 35 U.S.C. § 132(a).  If Applicant has any questions on 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MURALI K. DEGA whose telephone number is (571)270-5394.  The Examiner can normally be reached on Monday to Thursday 7.00AM to 5.30 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 
/Murali K. Dega/
Art Unit 3697
/SAMICA L NORMAN/Primary Examiner, Art Unit 3697